Case 1:19-cv-02316-RC Document 82 Filed 03/19/21 Page 1 of 11
Case 1:19-cv-02316-RC Document 82 Filed 03/19/21 Page 2 of 11
Case 1:19-cv-02316-RC Document 82 Filed 03/19/21 Page 3 of 11
            Case 1:19-cv-02316-RC Document 82 Filed 03/19/21 Page 4 of 11




                                  United States District Court,
                                      District of Columbia


David Alan Carmichael, et al.                       )
                                                    )
       Plaintiffs                                   )
                                                    )      Case No: 19-CV-2316-RC
                v.                                  )
                                                    )      Re: ECF 80
Antony John Blinken, in his Offiicial               )
       capacity as Secretary of State, et al.,      )
                                                    )
       Defendants                                   )



     PLAINTIFFS’ COMBINED RESPONSE TO DEFENDANTS’ STATUS REPORT

       1.       On March 5, 2021, the Defendants filed a Status Report in compliance with the

Court order of February 26, 2021. The Status Report shows that the Defendants have a duty to

approve the passport-renewal applications of Pakosz and Lewis, and rescind the revocation

Carmichael’s passport, in accordance with the promises in their remand motion documents.

A.   The Non-New-Agency-Action Shows That The Remand Premise Was False

       2.       The premise of the remand motion and order was that the Defendants were going

to institute the “new agency action.” That “new agency action” was their supposed legal

justification grounds for a remand (ECF 61, pp. 7-8):

       “Finally, Defendants do not request a remand simply to engage in post hoc
       rationalization for its passport actions. See Motor Vehicle Mfrs. Ass’n v. State
       Farm Mut. Auto. Ins. Co., 463 U.S. 29, 50 (1983) (noting that courts may not
       usually accept post hoc rationalizations for agency action). Rather, as noted
       above, the remand would permit the Department to consider alternate means of
       identification for the first time. As the Supreme Court recently noted, a court
       may remand for the agency to “deal with the problem afresh” by taking new
       agency action. Dep’t of Homeland Case 1:19-cv-02316-RC Document 61 Filed
       12/18/20 Page 7 of 108 Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1908
       (2020) (quoting SEC v. Chenery Corp., 332 U.S. 194, 201 (1947)). “An agency
       taking this route is not limited to its prior reasons but must comply with the



                                                                                          p. 1 of 8
            Case 1:19-cv-02316-RC Document 82 Filed 03/19/21 Page 5 of 11




       procedural requirements for new agency action.” Id. Defendants’ requested
       voluntary remand is simply to permit the Department to consider whether it
       can accommodate Plaintiffs by requesting alternate identification
       information in order to fulfill its responsibility to issue passports lawfully.”
       (ECF 61, pp. 7-8) (Emphasis added)

       3.       If the voluntary remand motion was legitimate, the Defendants would have

requested information from the Plaintiffs like that which had been done for Carmichael’s original

passport issued January 2008 (ECF 79, Attachment 2). There are official forms, such as DS-71,

that the Defendants’ normally use to accomplish those ends. The Defendants promised the Court

that their considering alternative means of identification was “for the first time.” The Status

Report describes the Defendants’ actions as conducting “a thorough review.” That thorough

review had no need for a remand. It is what the Defendants had a duty to do since August 16,

2017 (Pakosz Notice & Demand, ECF 53, pp. 1-112). Their alternative-means-of-identification

process is ordinarily accomplished for those who are willing to sign the unauthorized extra

affidavit saying that they are certain that no SSN has ever been associated with them. The extra-

ordinary circumstances of this case, including conversations between Carmichael and the

agency’s Law Enforcement Liaison Division about Plaintiff Pakosz passport adjudication, evoke

the reasonable expectation of continual “thorough review” not needing to wait for a remand.

       4.       As we intended, the Defendants benefited from our treatise on the law related to

verification of identity and eligibility for a passport (ECF 75). The supplement of a list of 14

items that were sent to verify the Carmichael’s identity for his passport in 2008 (Supplement,

ECF 79, Attachment 2) may have also convinced them of their not having any further need for

more information. Their Status Report rightly admitted that the Plaintiffs sincerity of religion,

identification and eligibility information was already known and in the Defendants’ possession

and is sufficient (ECF 80, ¶2.).




                                                                                            p. 2 of 8
            Case 1:19-cv-02316-RC Document 82 Filed 03/19/21 Page 6 of 11




B.   The Defendants Are Playing The Court And The Plaintiffs, By Baiting The Court To
     Distraction, And Baiting The Plaintiffs To Tactical Suicide

       5.       The remand minute order, drafted by the Defendants and given carte blanche by

the Court, threatened to dismiss our case should we not give “further information” ‘reasonably’

requested by the Defendants. That “further information” was supposed to be limited to the

purpose of verifying our identity sufficient for the purposes of the passport. There was no

demand in the order that we do something to institute a “new agency action” at the penalty of

having our case dismissed. The Defendants’ Status Report deceptively alludes to there being

some requirement for us to initiate a new action by means of a new DS-82 form. That allusion

contradicts their selling points made to the Court to persuade the remand minute order:

       “Plaintiffs pivot and argue that a remand is “foreclosed” by Limnia because, in
       their view, Defendants lack the requisite intent to revisit the challenged actions at
       issue. In Limnia, the Department of Energy requested a remand not to reconsider
       the agency actions challenged in that lawsuit (i.e., Limnia’s loan applications
       submitted in 2009); rather, the Department of Energy sought a remand to review
       any new loan applications Limnia might choose to file in the future. See
       Limnia, 857 F.3d at 387. The D.C. Circuit found that a remand was improper
       under those circumstances because the Department of Energy did not intend to
       revisit the original application decisions under review. Id. at 388. The D.C.
       Circuit made clear that an agency “need [not] confess error or impropriety in
       order to obtain a voluntary remand.” Id. at 387. Rather, at a minimum the agency
       must “profess intention to reconsider, re-review, or modify the original agency
       decision that is the subject of the legal challenge.” Id. Here, the Department
       revoked Plaintiff Carmichael’s passport in 2019 and denied the passport renewal
       applications of Plaintiffs Paskoz and Lewis in 2018 and 2019, respectively. See
       Rolbin Decl. ¶¶ 9, 15, & 25. These are the decisions challenged in Plaintiffs’
       complaint and are the subject of Defendants’ motion for a voluntary remand, and,
       if Plaintiffs establish upon remand their eligibility for passports, their 2018
       and 2019 passport applications will be granted and the revocation of Plaintiff
       Carmichael’s passport will be rescinded. These circumstances militate in favor
       of a voluntary remand. See Case 1:19-cv-02316-RC Document 66 Filed 01/06/21
       Page 5 of 96 Limnia, 857 F.3d at 386-87. Defendants do not, as Plaintiffs
       speculate, seek to “back the Plaintiffs up to a time prior to their original
       passport issuances in 2007 and 2008.” See Opp’n at 10.” (ECF 66, Defendant
       Reply, pp. 5-6), to Plaintiff Response (ECF 65) to remand motion (ECF 61)
       (Emphasis added)




                                                                                           p. 3 of 8
            Case 1:19-cv-02316-RC Document 82 Filed 03/19/21 Page 7 of 11




       6.       The Defendants point out that it is clear in Limnia that a remand “was improper

under those circumstances because the (agency) did not intend to revisit the original application

decisions under review.” The Defendants in our case are inviting us to file new renewal

applications, Forms DS-82, notwithstanding the satisfaction of the requirements of the

applications currently before the court. Though it was not a part of the “minute” remand order

drafted by the Defendants, we think that the Defendants are obligated to the boundaries that they

placed upon themselves in their remand motion and reply whether or not a remand power is

legitimately operative in this case.   Look at the promise of the Defendants: “…if the Plaintiffs

establish upon remand their eligibility for passports, their 2018 and 2019 passport

applications will be granted and the revocation of Plaintiff Carmichael’s passport will be

rescinded.” (ECF 66, pp. 506) Look what the Defendants said in their March 5, 2021 Status

Report (ECF 80):

       “The Department recently completed this review and has determined that there
       is no need to request any additional evidence from the Plaintiffs during the
       remand period. Specifically, based on Plaintiffs’ prior passport submissions and
       court records, the Department is satisfied with (1) the sincerity of Plaintiffs’
       religious beliefs; and (2) the adequacy of the citizenship and identity evidence
       previously submitted by each Plaintiff.” (ECF 80, ¶ 2.)

       7.       The Defendants show, in paragraph 3. of their Status Report, that there is no

requirement for the Plaintiffs to identify themselves with a SSN for future applications for a

passport renewal, “Plaintiffs are not required to identify any Social Security Number in their

Form DS-82 applications and should write ‘refused for religious reasons.” (ECF 80, ¶3.a.) That

indicates that under the circumstances, as a matter of fact and law, the Plaintiffs were not at the

time of the current applications and passport, and are not now, required to identify with a SSN.

Their remand motion was an illegitimate delay tactic, not warranted by fact or law.

       8.       The tactical litigation suicide they invite us to do is to initiate a new action



                                                                                               p. 4 of 8
             Case 1:19-cv-02316-RC Document 82 Filed 03/19/21 Page 8 of 11




through a DS-82 Form that will obviate the benefits of our success so far in the litigation. The

Defendants responded (ECF 67) to our notices and demands to show cause (ECFs 53, 56, 57). In

their response, they elected to not challenge any of the facts cited in the notices. That

affirmed that we eligible in all respects for the issuance and maintaining of renewed passports.

In their precisely-worded Status Report, they reveal their tactic to undermine our current action

in the Court where they say, “Assuming that Plaintiffs otherwise meet the Department’s

eligibility requirements to receive a passport, see 22 C.F.R. § 51.60, the Department intends.....”

The Plaintiffs already meet the Department’s eligibility requirements to receive a passport with

regard to those prohibitions of 22 C.F.R. § 51.60 (Denial of Passports) as a matter of the action

that is currently before the Court. The Defendants have either affirmed it or waived contest to it

by their Response (ECF 67) to our Notices and Demands (ECFs 53, 56, 57). The Defendants’

ploy is sinister.

C.    A Court Order Is Warranted, Without The Necessity Of Remand, To Order The
      Defendants To Fulfill Their Duty To Approve The Passport Renewals Of Lewis And
      Pakosz, And Rescind The Revocation Of Carmichael’s Passport

        9.       The Defendants have a duty as a matter of fact and law to approve the passport

renewals of Lewis and Pakosz, and rescind the revocation of Carmichael’s passport based upon:

                 a.   The promises of their remand motion and reply documents;

                 b.   Their stated findings for no need of any additional evidence;

                 c.   Showing that identification with a SSN is not a requirement;

                 d.   Their own rule that allows them to re-open the adjudication of a passport by

                 their own discretion with or without remand pursuant to 22 C.F.R. § 51.65(c).

        10.      If the Defendants do not approve the passport renewals of Lewis and Pakosz and

rescind the revocation of Carmichael’s passport on their own initiative, the Court must coerce




                                                                                            p. 5 of 8
         Case 1:19-cv-02316-RC Document 82 Filed 03/19/21 Page 9 of 11




them to do so by order. It is the relief that we have come to the Court to obtain by the remedies

provided by law.

D.   There Is No Need For The Plaintiffs To File A New Application. It Would Work
     Another Injustice And Injury To The Plaintiffs

       11.     We have no need to file a new DS-82 form until ten years after the Defendants

grant the passport renewals for which Plaintiffs Pakosz and Lewis already applied; and not until

January 2028 in the case of Carmichael since his passport was unlawfully revoked and the

Defendants have a duty to rescind the revocation. Any suggested need to file a new application

contradicts the premise of the Defendants remand motion. The Defendants promised the

approval the 2018 and 2019 passport renewals of Pakosz and Lewis, and the rescission of

Carmichael’s passport revocation upon the fulfillment of identification verification. Those

promises have nothing to do with, and no suggestion of, a new application submitted in 2021.

Such a new DS-82 application jeopardizes our actionable case that is currently before the Court.

E.   The Approval Of The Current Renewal Applications Of Lewis And Pakosz, And The
     Voiding Of The Revocation Of Carmichael’s Passport, Cannot Moot The Case Where
     There Is Not Yet Complete Relief

       12.     Our case continues to be actionable as an Article III case, due to the concrete

injury suffered by us at the Defendants’ unlawful hands. The case will not be mooted even after

the Court orders the Defendants to fulfill their obligations to approve the passport renewals for

Lewis and Pakosz, and rescind the revocation of Carmichael’s passport. The actions of the

Defendants without doubt will be proven to be at least arbitrary and capricious as a result of

discovery. The Plaintiffs predict that the Defendants’ actions will be proven to be malevolent.

We’ve demanded appropriate relief that is not merely nominal. All causes of action demand

appropriate relief. Uzuegbunam, et al. v. Preczewski, et Al. 592 U.S. ____ (March 8, 2021)




                                                                                           p. 6 of 8
         Case 1:19-cv-02316-RC Document 82 Filed 03/19/21 Page 10 of 11




F.   The Defendants’ Status Report Reveals That Further Denials Of Similar Requests
     Are In Bad Faith, In Hostility To Religion, Designed To Put Each Religiously
     Conscientious Applicant Through Capricious Coercion That May Cause Some To
     Violate Their Religious Conscience

       13.     No doubt, the instructions in paragraph 3. of the Status Report will be helpful for

future passport applicants who should not be placed in a position of choosing between a passport

and the Duty they owe the Creator.1 From what we hear however, the Defendants continue to

subject applicants to threats of denying people passports unless they identify with a SSN

notwithstanding the applicants’ religious obligations and objections. The Defendants’ conduct in

this case, and in their capricious coercion of other applicants, shows that the remedy of

injunction powers is relief that we must pursue for ourselves, our posterity, and our neighbors.

G    The Plaintiffs Motions For Declaratory Judgment And Partial Finding Of Fact And
     Conclusions Of Law On The Court’s Remand Order Is Still Ripe For Court Action.
     It Can Be Appealed Pursuant To 28 U.S.C. § 1291 Unless The Order Is Rescinded

       14.     It is apparent that the Defendants’ status report was ordered in reaction to our

motion for declaratory judgment, etc., regarding the remand order. The remand order remains

illegitimate as a matter of fact and law. There is no remand. The Defendants determination that

they would demand a new DS-82 form is void. The Court has power to order the Defendants to

correct their records and to fulfill their duty. The Court has not been empowered to permit the

Defendants to arbitrarily and capriciously make the Plaintiffs run gauntlets that are whimsically

manufactured and potentially limitless.

       15.     The remand order, if enforced, can be appealed to the D.C. Circuit without the

need for District Court certification under Rules 59 or 60. Because the remand order is a

collateral action which substantially injures us in our due process rights, we have access to the



1
 Constitution of Virginia, Article 1, Section 16. Free exercise of religion; no establishment of
religion


                                                                                            p. 7 of 8
         Case 1:19-cv-02316-RC Document 82 Filed 03/19/21 Page 11 of 11




D.C. Circuit pursuant to 28 U.S.C. § 1291.

       16.     If the remand order is not rescinded, the Plaintiffs’ motion for Declaratory

Judgment and Partial Finding of Fact And Conclusions of law need to be acted upon by the

District Court. If the Court rescinds its remand order, the collateral action will not exist and the

motion for declaratory judgment will be mooted.

Summary

       17.     The Defendants affirm in their Status Report that the Plaintiffs’ accusations were

correct. The Defendants remand motion was based upon false premises. If the Court will not

rescind its remand order now, then the Court will have to act upon the Plaintiffs motion for

Declaratory Judgment and Partial Finding of Fact and Conclusions of Law (ECF 75). The Court

should not take the Defendants’ bait and put the Plaintiffs in a position of having to abide by the

unreasonable invitation o come into the Defendants’ lair by way of DS-82 form on remand.

Otherwise, the Plaintiffs intend to challenge the collateral action remand order by way of 28

U.S.C. § 1291. The right thing to do, according to the statutes, the Rules, the facts, and the law

of the case, is to rescind the remand order, and proceed to adjudication according to the ordinary

course of litigation which includes timely and robust discovery.

       18.     Sanctions upon the Defendants, for their illegitimate delay, are a consideration.

       19.     Under penalty of perjury under the laws of the United States of America

regarding statement of fact; and for the purpose of establishing and preserving justice, I submit

this combined response for myself, in agreement with all Plaintiffs who join me.


                                               /s/ David Alan Carmichael
                                               David Alan Carmichael, Plaintiff
                                               1748 Old Buckroe Road
                                               Hampton, Virginia 23664
                                               david@freedomministries.life / (757) 850-2672



                                                                                             p. 8 of 8
